Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWABILITY NOTICE
Formal Matters
Claims 2-4, and 6-11 are cancelled.  Claims 1, 5, and 12-15 are pending and under examination. 
Priority
	The instant application is a continuation of 15/849,414 filed on 12/20/2017, which is a continuation of 15/332,909 filed on 10/24/2016, which is a continuation of 14/755,699 filed on 6/30/2015, which is a continuation of 12/006,531 filed on 1/3/2008.  

Examiner’s Note
Applicant's after final amendments and arguments (now entered) filed on 8/9/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 8/9/2021.  No new matter is added. 
The examiner notes applicant’s arguments toward patents that have later filing dates than the instant application while being patented for claims that differ in scope as they were considered not obvious over the instant application’s disclosure.  Applicant did file terminal disclaimers over all other patents that were similar in scope.  

Terminal Disclaimer


Conclusion
Claims 1, 5, and 12-15 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARK V STEVENS/
Examiner, Art Unit 1613